Title: To Benjamin Franklin from Antoine-Alexis-François Cadet de Vaux, 29 March 1784
From: Cadet de Vaux, Antoine-Alexis-François
To: Franklin, Benjamin



Ce 29 Mars 1784

M. Cadet de Vaux présente l’assurance de Son très humble respect à Monsieur franklin.
Sa commission pour la farine de Mays est faite, du moment ou Elle Sera arrivée, il en Sera prevenu.

La cheminée poele réussit à merveille. M.M. le grand et molinos auront l’honneur d’aller en rendre compte à Monsieur franklin, un jour avec moi.
M. Cadet prie Monsieur franklin d’accepter un Exemplaire des deux mèmoires cy joints et d’en faire passer un a m. l’abbe de la Roche et a M. le Veillard.
 
Notation: Cadet de Vaux 29 Mars 1784—
